107 F.3d 16
79 A.F.T.R.2d 97-983, 97-1 USTC  P 50,211
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald W. HIRSCHI;  Kathryn Hirschi, Plaintiffs-Appellants,v.Michael BIGELOW, Director, Ogden Service Center, Defendant-Appellee.
No. 96-15997.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Donald and Kathryn Hirschi appeal pro se the district court's summary judgment in favor of the Director of the Internal Revenue Service Center, Ogden, Utah, in the Hirschis' action requesting that the court order the Director to produce summary records of assessments for the their 1985 to 1988 federal income tax liabilities pursuant to 26 U.S.C. § 6203 and 26 C.F.R. § 301.6203-1.


3
The Hirschis contend that the Director's service of Forms 4340 for all of the years in question does not satisfy the requirements of 26 C.F.R. § 301.6203-1.  However, where, the government produces Certificates of Assessments and Payments on Form 4340, which set forth all the information required by the regulation, then the taxpayers "have already been given all the documentation to which they are entitled by [26 U.S.C. s] 6203."  Koff v. United States, 3 F.3d 1297, 1298 (9th Cir.1993), cert. denied, 114 S.Ct. 1537 (1994).  Moreover, the Hirschis acknowledge that they received the Forms 4340.  Because the Director complied with the regulation by service of the Forms 4340, we affirm the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3